DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 01/25/2022 is acknowledged. Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Note
The examined claims are directed toward a product/apparatus while reciting “wherein” clauses including some limitations directed toward method(s) of making the product/apparatus. Regarding product-by-process claims, it is noted that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “is produced using an additive method,” which should read “is produced using an additive manufacturing method.”  Appropriate correction is required.

Claim Interpretation
Regarding the term “foamable” in claim 1, the specification provides examples of “suitable foamable plastics particles, for example thermoplastic polymers, in particular based on polyolefin or polystyrene,” which can be used as plastics particles for producing the molded part (p. 3). In light of the specification, the term “foamable” is interpreted to encompass at least all thermoplastic polymers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the region forming the cavity" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The claim has previously introduced “at least one region that forms at least one portion of a cavity,” but at least one region or a region forming a cavity has not been previously defined.
claim 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In this case it is unclear whether the limitation “in particular” is indicating a preferred or required material type, or if the phrase requires that a majority of the material is a powdered construction material, or something different.
Claim 5 recites the limitation “produced directly together” in line 3. The specification does not provide a standard for ascertaining the scope of “produced directly together,” and one of ordinary skill would not be reasonably apprised of the scope of the claim. It is not clear if the limitation refers to a time-based requirement, or if it requires that the at least one part of the surface structure is physically continuous or connected with the rest of the foaming tool, or something else.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “retrospectively” in claims 5 and 7 appears to be used by the claim to mean “subsequently” or “afterward” or similar, while the accepted meaning is “in a way that relates to or involves thinking about something that happened in the past” (Cambridge Dictionary). The term is indefinite because the specification does not clearly redefine the term.
Claim 5 recites the limitation “wherein the at least one part of the surface structure is produced directly together with the production of the foaming tool or is produced retrospectively.” In claim 1, “the at least one part of the surface structure” was defined as part of the foaming tool. It is therefore unclear how the at least one part of the surface structure can be produced in a way different from the foaming tool itself. If it is intended that the at least one part of the surface structure is produced with or after the rest of the foaming tool, or something similar, this can be clarified.
Similarly, claim 6 recites the limitation “wherein at least a part of a surface structure of the region forming the cavity is formed separately from the foaming tool…” In claim 1, the region forming the from the rest of the foaming tool, this can be clarified.
Claim 6, dependent on claim 1, recites “wherein at least a part of a surface structure of the region…” Claim 1 has defined “at least one part of a surface structure of the region…” It is unclear if the limitation of claim 6 is intended to refer to the same part(s) and/or the same surface structure of claim 1, if the claim allows for the part(s) and the surface structure of claim 6 to be different while also being within the same region, and if the limitation regarding the part(s) of claim 1 being produced by an additive method also applies to the part(s) of claim 6. The scope of the claim is not clear.
Claim 6 recites the limitation "the region forming the cavity" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claims have previously introduced “at least one region that forms at least one portion of a cavity,” but at least one region or a region forming a cavity has not been previously defined by the claims.
Claim 8 recites the limitation “wherein at least one item of information relating to the at least one part of the surface structure can be generated…using at least one machine parameter.” The specification provides that it is “possible to create the desired surface structure by means of suitable adjustment of structure-forming machine parameters” (p. 6). In light of the full disclosure, it is not clear to one of ordinary skill what such machine parameter(s) may be, and therefore it is not clear what the scope of the limitation encompasses. It is also unclear how the machine parameter(s) can be used to generate at least one item of information relating to the at least one part of the surface structure. The scope of the claim is therefore vague and indefinite. 
Claim 11 recites the limitation "the surface of the foaming tool" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A surface of the foaming tool has not been previously defined by the claims.
claim 11, the phrase "of this kind" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "of this kind"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein at least one item of information relating to the at least one part of the surface structure can be generated using CAD or using at least one machine parameter.”
The limitation regarding generating at least one item of information relating to the at least one part of the surface structure using CAD or at least one machine parameter is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer- or machine-based elements (CAD or a machine parameter). That is, other than reciting “using CAD” or “using at least one machine parameter,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using CAD” or “using at least one machine parameter,” language, “generating” in the context of the claim encompasses a user manually performing actions, for example, designing a surface pattern or choosing a set of characters to assign as a product identification number at a location on the surface. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The specific limitation is directed to an abstract idea with additional generic computer or machine elements (CAD or a generic 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because merely using computer or machinery components in their ordinary capacity to perform an abstract idea does not amount to “significantly more,” and as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using CAD or using a generic machine parameter alone or in combination amount to simply applying the abstract idea using a computer or generic software (MPEP 2106.05(f)).
In view of the evidence set out above, the examiner concludes that the claim is directed to an abstract idea and does not amount to significantly more than the exception itself. Furthermore, mere instructions to apply an exception using generic computer components is not sufficient to provide an inventive concept. The claim is not patent eligible.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 5, 8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rynerson et al., US 2007/0007699 A1 (“Rynerson), previously made of record.

Regarding claim 1, Rynerson discloses a foaming tool (EPS bead mold [0023], [0037], [0042]) for processing foamable plastics particles (for making articles from expanded polymer beads like expanded polystyrene [0002], [0016]), comprising at least one region that forms at least one portion of a cavity (mold half 2 [0042], Fig. 1A), wherein at least one part of a surface structure (complex mold surface 4 [0042], Fig. 1A) of the region forming the cavity is produced using an additive method (made using a layered manufacturing process, such as a 3DP process [0009], [0023], [0026], [0042]).

Regarding claim 2, Rynerson discloses wherein the at least one part of the surface structure is produced using binder jetting (3DP, printing a binder onto a bed of powder [0009], [0027], [0042]).

Regarding claim 5, Rynerson discloses the at least one part of the surface structure is produced directly together with the production of the foaming tool ([0030], [0042]).

Regarding claim 8, Rynerson discloses at least one item of information relating to the at least one part of the surface structure can be generated using CAD ([0031]-[0032]).

Regarding claim 10, Rynerson discloses the at least one part comprises at least two sub-regions having different surface structures (see mold surface 4, Fig. 1A).

Regarding claim 11, Rynerson discloses the limitations of claim 1 as set forth above. Rynerson does not explicitly state the surface structure forms at least one elevation and/or at least one depression in the surface of the forming tool, or comprises an elevation and/or depression of this kind.
However, Rynerson discloses the mold half having a “complex mold surface” in the referenced embodiment is half of an EPS bead mold that is used for making a lost foam pattern of a four-cylinder engine head ([0042], Fig. 1A). The complex surface structure of the mold half therefore necessarily forms at least one elevation and/or at least one depression, or comprises an elevation and/or depression of this kind, because the mold is for making a complex article in the shape of a four-cylinder engine head, and not an article having a flat, uniform surface such as a sheet or block.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al., US 2007/0007699 A1 (“Rynerson).

Regarding claim 3, Rynerson discloses the limitations of claim 1 as set forth above. Rynerson discloses the at least one part of the surface structure is produced from a powdered construction material (steel powder [0042]). Rynerson also teaches other types of powder may be used, such as metal, ceramic, polymer, or composite materials ([0027]). Rynerson does not explicitly state that the powdered construction material can be solidified by an energy beam, using successive layered selective exposure, and associated successive layered selective solidification of construction material layers. 
It is noted that virtually any powdered construction material from the list of powders taught by Rynerson is capable of being solidified by an energy beam, depending on operating parameters such as beam type, power, duration of exposure, etc. The additional limitation of how energy is applied, “using successive layered selective exposure, and associated successive layered solidification, of construction layers,” appears to be drawn toward process-of-making steps and does not appear to further limit the foaming tool in terms of structure and patentability. However, these limitations are made obvious by the prior art as shown below.
In the embodiment referenced regarding claim 1, the printed mold half was made using a layered manufacturing process which was a 3DP process ([0023], [0042]). However, Rynerson also teaches that, in addition to the 3DP process, preferred layered manufacturing processes include selective laser sintering (“SLS”) ([0009], claims). The limitations of claim 3 regarding solidifying powdered construction material by an energy beam and successive layered selective exposure/solidification describe the selective laser sintering (SLS) process. Rynerson therefore teaches the remaining limitations of claim 3. 


Regarding claim 4, Rynerson discloses the limitations of claim 1 as set forth above. Rynerson is silent regarding the at least one part is designed as an insert which is or can be placed into a corresponding recess.
The claim limitation requires that the at least one part is made separable from the remainder of the foaming tool. Legal precedent has established that “making separable” normally requires only ordinary skill in the art and would be obvious, see MPEP 2144.04, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this case, it would be desirable to one of ordinary skill to provide the at least one part as a separable insert so that the at least one part could be changed as needed to provide a different surface pattern for the mold.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the foaming tool taught by Rynerson so that the at least one part is designed as an insert which is or can be placed into a corresponding recess, because doing so amounts to “making separable” the at least one part and would provide the benefit of flexibility in terms of changing the surface pattern of the mold.

Regarding claim 6, Rynerson discloses the limitations of claim 1 as set forth above. Rynerson does not disclose wherein at least a part of a surface structure of the region forming the cavity is formed separately from the foaming tool and can be or is connected to the region.

As shown above, the prior art discloses a foaming tool capable of being made according to the limitations of the claim. Because the taught foaming tool is capable of being made according to these limitations, the limitations are necessarily met by the prior art and would be obvious to one of ordinary skill in the art at the time of filing of the invention.
Furthermore, it would have been obvious to one of ordinary skill in the art to specify forming a part of a surface structure of the region forming the cavity in this way, as taught by Rynerson, because "[a] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Regarding claim 7, Rynerson discloses the limitations of claim 1 as set forth above. Rynerson does not explicitly state wherein the at least one part of the surface structure is applied retrospectively to an existing component, or an existing surface structure is supplemented by the at least one part.
The limitations of claim 7 appear to limit the method of production of the foaming tool, rather than limit the claim to a particular structure. However, Rynerson teaches the mold part having the complex mold surface is produced via a layered additive manufacturing process. A layered additive manufacturing process understandably involves applying layers to an existing component (previously manufactured layers or underlying substrate). Similarly, a layered additive manufacturing process involves supplementing an existing surface structure (previously manufactured layers or underlying 
As shown above, the prior art discloses a foaming tool capable of being made according to the limitations of the claim. Because the taught foaming tool is capable of being made according to these limitations, the limitations are necessarily met by the prior art and would be obvious to one of ordinary skill in the art at the time of filing of the invention.
Furthermore, it would have been obvious before the effective filing date of the claimed invention to specify that the at least one part of the surface structure is applied retrospectively to an existing component, or an existing surface structure is supplemented by the at least one part, because "[a] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al., US 2007/0007699 A1 (“Rynerson) as applied to claim 1 above, and further in view of Meyers, WO 2015/151004 A1 (“Meyers”).

Regarding claim 9, Rynerson discloses the limitations of claim 1 as set forth above. Rynerson further discloses the layered manufacturing process may include one or more post-shape forming operations that enhance the physical and/or mechanical properties of the article ([0009]) and that a small amount of finishing work was necessary to produce the desired surface finish to the mold surface 4 ([0044]). Rynerson is not specific on a type of finishing method and therefore does not disclose wherein the at least one part of the surface structure is finished using an abrasive method and/or laser ablation and/or a chemical or electrical smoothing method and/or a compressing or microshaping method.
(Abstract, [0009]), Meyers teaches post-processing methods such as mechanical polishing or abrasive finishing to polish a surface of an additively manufactured mold section to a desired surface smoothness ([0043]). Such post-processing of a mold section can increase a surface precision, smoothness, or resolution of the surface formed by additive manufacturing ([0043]).
It would have been obvious before the effective filing date of the claimed invention to specify that the at least one part of the surface structure which is finished to a desired surface finish, as disclosed by Rynerson, is finished using a known technique such as an abrasive method, in order to increase surface precision, smoothness, or resolution, as taught by Meyers.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al., US 2007/0007699 A1 (“Rynerson) as applied to claim 1 above. Claim 12 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Rynerson as applied to claim 1 above, and further in view of Baumann et al., DE 19744165 A1 (“Baumann”), provided in Applicant’s IDS. An Espacenet machine translation of Baumann is provided and referenced herein.

Regarding claim 12, Rynerson discloses the limitations of claim 1 as set forth above. While Rynerson does not explicitly state the at least one part comprises a surface structure such that a product produced using the foaming tool can be provided with at least one item of information during production, Rynerson teaches the mold half comprises a complex surface structure such that a product produced using the foaming tool is a lost foam pattern of a four-cylinder engine head ([0042]), i.e., a replica of a four-cylinder engine head. Upon reading Rynerson, one of ordinary skill would find it obvious that the customizable, computer-designed and additively-manufactured at least one part comprises a surface structure such that the engine head replica, a type of item normally provided with at least one item of information such as a company name or logo, can be provided with at least one item of information 
It would have been obvious before the effective filing date of the claimed invention to modify the foaming tool taught by Rynerson to specify that the at least one part comprises a surface structure such that a product produced using the foaming tool can be provided with at least one item of information during production, as taught by Rynerson, in order to reduce the need for further machining after molding.
Alternately, and in the same field of endeavor, Baumann teaches additively manufacturing mold parts ([0007], [0010]) used for producing particle foam molded articles ([0001]-[0002], [0005]). Baumann teaches that nozzle openings on the surface of the mold part can be introduced in a simple manner and can be distributed in a predetermined arrangement so that patterns and/or company logos and/or production data or other information can be displayed on the surface of the workpiece to be manufactured ([0012]-[0014]). 
It would have been obvious before the effective filing date of the claimed invention to modify the foaming tool taught by Rynerson to specify that the at least one part comprises a surface structure such that a product produced using the foaming tool can be provided with at least one item of information during production, as taught by Baumann, because "[a] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Furthermore, providing this capability would predictably reduce the need for further machining after molding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        


/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754